DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 5-6 are objected to because of the following informalities:  
Claims 5-6, “a portion of the filter support surrounding the infusion aperture” in lines 2-3 should read -- the portion of the filter support surrounding the infusion aperture – because the specification has only one portion of the filter support 26 surrounding the infusion aperture 28.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10702091B2 in view of Brooks (US 4159947A)
Regarding claim 1,
Present Application 16/797,304
U.S. Patent No. 10702091B2
1. An infusion brewer comprising : 
a filter path forming a continuous loop around a plurality of rotary shafts, the 
an infusion enclosure having a bottom opening positionable into an infusion position against the continuous loop filter at the steeping area; and 
a filter support having an infusion aperture at the steeping area, 
wherein the filter support is provided in the form of an upper wall of the vacuum chamber; 
wherein, in the infusion position, the continuous loop filter is sandwiched between the infusion enclosure and a portion of the filter support surrounding the infusion aperture; 
wherein the filter path has a corner edge around a corresponding one of the rotary shafts following the steeping area, the corner edge leading to a first chicane portion formed with at least two further ones of the 
wherein the filter path further has a second chicane portion around at least three corresponding ones of the rotary shafts following the first chicane portion, 


 a filter path forming a continuous loop around a plurality of rotary shafts, the plurality of 
 an infusion enclosure having a bottom opening positionable into an infusion position against the continuous loop filter at the steeping area; 
and a filter support having an infusion aperture at the steeping area, 
wherein the filter support is provided in the form of an upper wall of the vacuum chamber; 

wherein, in the infusion position, the continuous loop filter is sandwiched between the infusion enclosure and a portion of the filter support surrounding the infusion aperture, 
wherein the filter path has a corner edge around a corresponding one of the rotary shafts following the steeping area, the corner edge leading to a first chicane portion formed with at least two further ones of the rotary shafts in 

wherein the filter path further has a second chicane portion around at least three corresponding ones of the rotary shafts following the first chicane portion.


U.S. Patent No. 10702091B2 does not explicitly disclose at least three corresponding ones of the rotary shafts forming a sequence of an outer radius, an inner radius, and a second outer radius.
Brooks discloses a dewatering system, comprising:
the filter path (filter path formed by an endless filter belt 11, see fig.1) further has a second chicane portion (see second chicane portion in annotated fig.1 below) around at least three corresponding ones of the rotary shafts (rollers 21,22, and guide roll 24) following the first chicane portion (see the first chicane portion in annotated fig.1 below), forming a sequence of an outer radius (radius of the outer roller 21), an inner radius (radius of the inner roller 22), and a second outer radius (guide roll 24).

    PNG
    media_image1.png
    628
    949
    media_image1.png
    Greyscale

Figure 1 of Brooks
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings as taught by Brooks into the U.S. Patent No. 10702091B2, such that at least three corresponding ones of the rotary shafts forming a sequence of an outer radius, an inner radius, and a second outer radius.
Doing so allows the endless filter belt to cycle around rolls/rollers without any interruption.

Regarding claims 2-13,
Present Application 16/797,304
U.S. Patent No. 10702091B2
2. The infusion brewer of claim 1 wherein at least one of the rotary shafts is a driving shaft engaged with the continuous loop filter.
3. The infusion brewer of claim 2 wherein the driving shaft has a gear wheel engaged with mating apertures in the continuous loop filter.  


5. The infusion brewer of claim 2 wherein, in the infusion position, the continuous loop filter is sandwiched between the infusion enclosure and a portion of the filter support surrounding the infusion aperture, 
wherein the filter path surrounds the infusion aperture and 
the driving shaft is internal to the filter path.  

6. The infusion brewer of claim 1 wherein, in the infusion position, the continuous loop filter is sandwiched between the infusion enclosure and a portion of the filter support surrounding the infusion aperture.  
7. The infusion brewer of claim 1 wherein the first chicane portion and the second chicane portion form opposite laterally-opened V-shapes.  

9. The infusion brewer of claim 1 wherein at least two of the rotary shafts associated to the chicane portion has a roller which is wrapped by the filter path around more than a quarter of its circumference.  
10. The infusion brewer of claim 1 further comprising a controller for controlling admission of particulate matter and hot water into the infusion enclosure in the infusion position, for the particulate matter to be steeped with hot water into an infusion in the infusion enclosure and the infusion to be subsequently separated from used particulate matter across a corresponding portion of the continuous loop filter and the infusion aperture, and controlling the cycling of the continuous loop filter along a portion of the 
11. The infusion brewer of claim 15 wherein the controller further controls the movement of said infusion enclosure away from the filter support subsequently from said steeping and prior to said cycling, to allow evacuation of used particulate material from the steeping area.  
12. The infusion brewer of claim I wherein the closed loop filter has at least one row of apertures regularly interspaced from one another along an edge thereof.  
13. The infusion brewer of claim 1 wherein the closed loop filter has a coating along an edge thereof.


3. The infusion brewer of claim 1 wherein the driving one of the rotary shafts has a gear wheel engaged with mating apertures in the continuous loop filter. 

1. in the infusion position, the continuous loop filter is sandwiched between the infusion enclosure and a portion of the filter support surrounding the infusion aperture,

5. wherein the filter path surrounds the infusion aperture,
1. a driving one of the rotary shafts is engaged internally with the filter path.
1. in the infusion position, the continuous loop filter is sandwiched between the infusion enclosure and a portion of the filter support surrounding the infusion aperture

1. the first chicane portion and the second chicane portion form opposite laterally- opened V-shapes.



6. the infusion brewer of claim 1 wherein at least two of the rotary shafts of the first chicane portion have a roller which is wrapped by the filter path around more than a quarter of its circumference.
7. The infusion brewer of claim 1 further comprising a controller for controlling admission of particulate matter and hot water into the infusion enclosure in the infusion position, for the particulate matter to be steeped with hot water into an infusion in the infusion enclosure and the infusion to be subsequently separated from used particulate matter across a corresponding portion of the continuous loop filter and the infusion aperture, and controlling the cycling of the continuous loop filter along a portion of the 
8. The infusion brewer of claim 15 wherein the controller further controls the movement of said infusion enclosure away from the filter support subsequently from said 3U.S. Patent Application Serial No.: 15/119,875 NR Ref. No.: 10209861-1US steeping and prior to said cycling, to allow evacuation of used particulate material from the steeping area.
9. The infusion brewer of claim 1 wherein the continuous loop filter has at least one row of apertures regularly interspaced from one another along an edge thereof.
10. The infusion brewer of claim 1 wherein the continuous loop filter has a coating along an edge thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4 and 9-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 recites: “two gear wheels” in line 1. It is unclear if the term “a gear wheel” in claim 3 is one of the “two gear wheels” in claim 4 or not. For examination purposes, the “two gear wheels” in claim 4 are new and not related to the gear wheel in claim 3.
Claim 9 recites: “the chicane portion” in lines 1-2. There is insufficient antecedent basis for this limitation in the claim. It is unclear whether it refers to “the first chicane portion”, “the second chicane portion”, or both. For examination purposes, “the chicane portion” in claim 9 refers to both of “the first chicane portion” and “the second chicane portion”. In addition, claim 9 recites “its circumference” is indefinite because the word “its” is unclear which element is referred.
Claim 10 recites: “the cycling of the continuous loop filter” and “said processing” in lines 5-7. There is insufficient antecedent basis for these limitations in the claim.
Claim 11 is rejected by being depended on a non-existing claim 15. For examination purposes, claim 11 is depended on the independent claim 1. In addition, claim 11 recites: “the movement of said infusion enclosure”, “said steeping”, and “said cycling” in lines 1-3. There is insufficient antecedent basis for these limitations in the claim.
Claims 12-13 recite: “the closed loop filter” in line 1. There is insufficient antecedent basis for this limitation(s) in the claims.

The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
In claim 6, the limitation “in the infusion position, the continuous loop filter is sandwiched between the infusion enclosure and a portion of the filter support surrounding the infusion aperture” fails to further limit the subject matter of the claim 1, lines 9-11.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-9, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Radosav (US 20100278988 A1, cited in 02/21/2020 IDS) in view of Brooks (US 4159947A)
Regarding claim 1, Radosav discloses 
An infusion brewer (infusion brewing device, see title) comprising: 
a filter path (filter path 34b, see fig.1) 
the plurality of rotary shafts (rolls 40, 42, 44 and roller 36, see fig. 1. Note: in the current application, para.0028, “the rotary shafts …be provided in the form of rollers”) 
the filter path (filter path 34b) having a steeping area (steeping area 14, see fig.1) and surrounding a vacuum chamber (vacuum chamber 12, see fig.1); 
an infusion enclosure (enclosure 46, see fig.1) having a bottom opening (see fig.1 and para.0016: “the infusion is drawn from the enclosure into the vacuum chamber 12”. Thus, the enclosure 46 has a bottom opening) positionable into an infusion position (see infusion position in annotated fig.1 below) against the filter 34) at the steeping area (steeping area 14); 

    PNG
    media_image2.png
    520
    777
    media_image2.png
    Greyscale

Figure 1 of Radosav
and 
a filter support (screen positioned on the grate of the upper opening 18, see para.0015-0016: “both the screen and the grate support the filter 34”) having an infusion aperture (upper opening 18) at the steeping area (steeping area 14), wherein the filter support (screen positioned on the grate) is provided in the form of an upper wall (the upper opening 18 has the screen positioned on the grate, see para.0015-0016. Therefore, the screen positioned on the grate in the form of an upper wall of the chamber 12) of the vacuum chamber (vacuum chamber 12); 
wherein, in the infusion position (see the infusion position in annotated fig.1 above), the filter 34) is sandwiched between the infusion enclosure (enclosure 46) and a portion of the filter support (screen positioned on the grate of the upper opening 18) surrounding the infusion aperture (upper opening 18); 
wherein the filter path (filter path 34b) has a corner edge around a corresponding one of the rotary shafts (corner edge around the roll 42, see fig.1) following the steeping area (steeping area 14), the corner edge (corner edge around the roll 42) leading to a first chicane portion (see first chicane portion in annotated fig.1 below. This portion, includes a series of tight turns in opposite directions, is formed with rolls 42,44, and 46) formed with at least two further ones of the rotary shafts (roll 44 and roller 36) in a sequence of an outer radius (radius of the outer roll 42), an inner radius (radius of the inner roll 44, which is in between the outer roll 42 and roller 36), and a second outer radius (radius of the outer roller 36); 

    PNG
    media_image3.png
    541
    797
    media_image3.png
    Greyscale

and 

Radosav does not explicitly disclose
a filter path forming a continuous loop around a plurality of rotary shafts,
 the plurality of rotary shafts being operable to cycle a continuous loop filter along the filter path;
The continuous loop filter;
wherein the filter further has a second chicane portion around at least three corresponding ones of the rotary shafts following the first chicane portion, forming a sequence of an outer radius, an inner radius, and a second outer radius.  
Brooks discloses a dewatering system, comprising:
a filter path (filter path formed by an endless filter belt 11, see fig.1) forming a continuous loop (see fig.1) around a plurality of rotary shafts (rotatable dewatering drum 16, rollers 18- 22, and guide roll 24, see fig.1), 
the plurality of rotary shafts (rotatable dewatering drum 16, rollers 18- 22, and guide roll 24, see fig.1) being operable to cycle a continuous loop filter (endless filter belt 11) along the filter path (filter path formed by the endless filter belt 11);
the continuous loop filter (endless filter belt 11);
the filter path (filter path formed by an endless filter belt 11) has a corner edge (right corner edge of the filter belt 11, see fig.1)  around a corresponding one of the rotary shafts (rotatable dewatering drum 16, see fig.1) following the steeping area (area of sludge distribution pan 51, see steeping area in annotated fig.1 below); the corner edge (right corner edge of the belt 11, see fig.1) leading to a first chicane portion (see first chicane portion in annotated fig.1 below) formed with at least two further ones of the rotary shafts (rollers 18-19, see fig.1) in a sequence of an outer radius (radius of the outer drum 16), an inner radius (radius of the inner roller 18, which is in between the outer roll 42 and roller 36), and a second outer radius (radius of the outer roller 19); and wherein 

    PNG
    media_image4.png
    670
    949
    media_image4.png
    Greyscale

Annotated fig.1 of Brooks
the filter path (filter path formed by an endless filter belt 11) further has a second chicane portion (see second chicane portion in annotated fig.1 above) around at least three corresponding ones of the rotary shafts (rollers 21,22, and guide roll 24) following the first chicane portion (see the first chicane portion in annotated fig.1 above), forming a sequence of an outer radius (radius of the outer roller 21), an inner radius (radius of the inner roller 22), and a second outer radius (guide roll 24).
	Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the filter and the rotary shafts (rolls 40, 42, 44 and roller 36) of Radosav by the endless filter and the rotary shafts (rotatable dewatering drum 16, rollers 18-22, and guide roll 24) as taught by Brooks, such that the filter path forming a continuous loop around 
Regarding claim 2, the modification of Radosav in view of Brooks further discloses
at least one of the rotary shafts (drum 16, rollers 18, 19, 20, 21, 22, and guide roll 24, see fig.1 of Brooks) is a driving shaft (col. 7, lines 24-25 of Brooks: “The belts 11 and 25 can be driven by any of the rollers 18-22 or by dewatering drum 16”) engaged with the continuous loop filter (the endless filter belt 11 of Brooks).  
Regarding claim 5, the modification of Radosav in view of Brooks further discloses
in the infusion position (see the infusion position of Radosav in annotated fig.1 above), the continuous loop filter (the endless conveyor belt 11 of Brooks in Radosav’s invention) is sandwiched between the infusion enclosure (enclosure 46 of Radosav) and a portion of the filter support (screen positioned on the grate of Radosav) surrounding the infusion aperture (upper opening 18 of Radosav), wherein the filter path (path of the endless conveyor belt 11 of Brooks in Radosav’s invention) surrounds the infusion aperture (upper opening 18 of Radosav) and 
the driving shaft (rollers 18-22 or drum 16 of Brooks) is internal to the filter path (path formed by endless conveyor belt 11 of Brooks in Radosav’s invention).  
Regarding claim 6, the modification of Radosav in view of Brooks further discloses
The infusion brewer of claim 1 wherein, in the infusion position (see the infusion position of Radosav in annotated fig.1 above), the continuous loop filter (the endless conveyor belt 11 of Brooks in Radosav’s invention) is sandwiched between the infusion enclosure (enclosure 46 of Radosav) and a portion of the filter support (screen positioned on the grate of Radosav) surrounding the infusion aperture (upper opening 18 of Radosav).  
Regarding claim 7, the modification of Radosav in view of Brooks further discloses
The infusion brewer of claim 1 wherein the first chicane portion (see the first chicane portion of Brooks in annotated fig.1 above) and the second chicane portion (see the second chicane portion of Brooks in annotated fig.1 above) form opposite laterally-opened V-shapes (see fig.1 of Brooks)  
Regarding claim 8, the modification of Radosav in view of Brooks further discloses
a driving one (roller 20 of Brooks) of the rotary shafts  (drum 16, rollers 18, 19, 20, 21, 22, and guide roll 24, see fig.1of Brooks) is engaged internally with the filter path (path formed by the endless conveyor belt 11 of Brooks) between the first chicane portion (see the first chicane portion of Brooks in annotated fig.1 above) and the second chicane portion (see the second chicane portion of Brooks in annotated fig.1 above).  
Regarding claim 9, the modification of Radosav in view of Brooks further discloses
drum 16 and roller 21, see fig.1 of Brooks) associated to the chicane portion (see the first and second chicane portions of Brooks in annotated fig.1 above) has a roller (roller 21) which is wrapped by the filter path (path formed by the endless conveyor belt 11 of Brooks) around more than a quarter of its circumference (see fig.1 of Brooks).  
Regarding claim 11, the modification of Radosav in view of Brooks further discloses
the controller (see controller in para.0019 of Radosav) further controls the movement of said infusion enclosure away from the filter support subsequently from said steeping (see claims 8 and 15 of Radosav: “the enclosure is movable to a raised position to allow displacement of the filter and particulate matter after the respective successive steepings”) and prior to said cycling (cycling of the endless belt of Brooks), to allow evacuation of used particulate material (removed particulate material 60, see fig.1) from the steeping area (steeping area 14, see fig.1).  
Claims 3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Radosav in view of Brooks as applied to claims 1-2 above, and further in view of Merman (US 4134332, cited in 02/21/2020 IDS)
Regarding claim 3, the modification discloses substantially all the claimed limitations as set forth, except the driving shaft has a gear wheel engaged with mating apertures in the continuous loop filter.  
Merman discloses a continuous automatic beverage brewer, comprising: the driving shaft (driving roller 61, fig.1) has a gear wheel (sprockets. Col.4, lines 47-47 recites: “driving roller 61 is provide with sprockets for engaging cooperating holes in the edge of the belt 60,” see fig.1. Note: in the current application, para.0026, the geared wheel(s) is the same as sprocket(s)) engaged with mating apertures (Col.4, lines 47-47 recites “holes”) in the continuous loop filter (belt 60, fig.1).
It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute one of the rotary shafts in the combo Radosav and Brooks by the driving roller as taught by Merman, such that the driving shaft has a gear wheel engaged with mating apertures in the continuous loop filter. The substitution of one known element (the driving roller of Merman) for another (one of the rotary shafts in the combo Radosav and Brooks) would have yielded predictable results of moving the filter belt. Doing so allows to “maintaining it in proper alignment” (see col. 4, lines 46-49 of Merman).
Regarding claim 10, the modification of Radosav in view of Brooks further discloses a controller (controller, see para.0019 of Radosav) for controlling admission of particulate matter (particulate material feeder 48, see fig.1 of Radosav) and hot water (hot water feeder 50, see fig.1 of Radosav) into the infusion enclosure (enclosure 46 of Radosav) in the infusion position (see the infusion position in annotated fig.1 above of Radosav), for the particulate matter (particulate material feeder 48, see fig.1 of Radosav) to be steeped with hot water (hot water feeder 50, see fig.1 of Radosav) into an infusion (infusion 22, see fig.1 of Radosav) in the infusion enclosure (enclosure 46 of Radosav) and the infusion (infusion 22 of Radosav) to be subsequently separated from used particulate matter (particulate material 52, see fig.1 of Radosav) across a corresponding portion of the continuous loop filter (filter 34 of Radosav is replaced by the endless conveyor belt 11 of Brooks) and the infusion aperture (upper opening 18 of Radosav. See para.0010: “controlling an infusion brewing device having a steeping area where particulate matter can be steeped in hot water on a filter for a given period of time to obtain a liquid infusion”).
Radosav/ Brooks does not explicitly disclose the step of controlling the cycling of the continuous loop filter along a portion of the continuous loop filter subsequently to said processing.  
Merman discloses a continuous automatic beverage brewer, comprising:
A controller (controllable timing means, see abstract) controlling the cycling of the continuous loop filter (continuous belt 60, see fig.1) along a portion of the continuous loop filter (continuous belt 60) subsequently to said processing (see abstract: “Selectively controllable timing means are provided...for controlling the operation of the filter belt to cause its surface to move past the outlet of the mixing duct when the brewed beverage is being supplied therefrom.”. Therefore, the controllable timing means controls the cycling/ moving of the continuous belt 60 along a portion of it subsequently to the previous brewing process).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the controller of Radosav to include the teachings as taught by Merman, such that the controller controlling the cycling of the continuous loop filter along a portion of the continuous loop filter subsequently to said processing.  Doing so allows the controller to control the operation of the continuous filter belt in operation.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Radosav in view of Brooks, in view of Merman as applied to claim 3, and further in view of Smith (US 20110089122 A1)
	Regarding claim 4, the modification discloses substantially all the claimed limitations as set forth, except the driving shaft has two gear wheels, one on each opposite longitudinal end thereof.  
Smith discloses a liquid removal apparatus, comprising:
drive rollers (12) may be formed as sprockets, see fig.1. Note: in the current application, para.0026, the geared wheels are the same as sprockets), one on each opposite longitudinal end thereof (see fig.1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute two of the rotary shafts in the combo Radosav, Brooks, and Merman by the drive rollers 12 (sprockets) as taught by Smith, such that driving shaft has two gear wheels, one on each opposite longitudinal end thereof as taught by Smith. The sprockets provide a positive and non-slip drive during the operation.
Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Radosav in view of Brooks as applied to claim 1 above, and further in view of Young (US4928584, cited in 02/21/2020 IDS)
Regarding claim 12, the modification discloses substantially all the claimed limitations as set forth, except the closed loop filter has at least one row of apertures regularly interspaced from one another along an edge thereof.  
Young discloses an infuser, comprising: a continuous loop filter (belt 1, see fig.5) has at least one row of apertures (regularly spaced holes 13, see fig.5) regularly interspaced from one another along an edge (see fig.5).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the filter belt in the combo Radosav in view of Brooks to include the at least one row of apertures regularly interspaced from one another along an edge thereof as taught by Young.  Doing so allows the holes cooperate with the sprocket roller (col. 2, lines 65-66 of Young), provide a positive and non-slip drive during the operation.
Regarding claim 13, the modification discloses substantially all the claimed limitations as set forth, except the closed loop filter has a coating along an edge thereof.  
Young discloses an infuser, comprising: a continuous loop filter (belt 1, see fig.5) has a coating (layer 14, see fig.5) along an edge thereof.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the filter belt in the combo Radosav in view of Brooks to include the coating along an edge as taught by Young for “strengthening purposes” (col.2, lines 68 of Young). The coating provides extra strength for the filter belt.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 5207907 A discloses a compact apparatus for treating sludge by draining and pressing, comprising:
An endless filter cloth 14 includes the filter path has a corner edge around a corresponding one of the rotary shafts following the steeping area, the corner edge leading to a first chicane portion formed with at least two further ones of the rotary shafts in a sequence of an outer radius, an inner radius, and a second outer radius; and
wherein the filter path further has a second chicane portion around at least three corresponding ones of the rotary shafts following the first chicane portion, forming a sequence of an outer radius, an inner radius, and a second outer radius as claimed in claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY T TRAN whose telephone number is (571)272-3673.  The examiner can normally be reached on Monday - Friday, 10am - 6pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIFFANY T TRAN/Examiner, Art Unit 3761                                                                                                                                                                                                        
/HELENA KOSANOVIC/Supervisory Patent Examiner, Art Unit 3761